DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on December 18, 2020 was received. Claim 15 was amended. Claims 1-14 were canceled. Claims 21-27 were added.
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued September 30, 2020. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 and 25 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 24, the limitation of “wherein the ceramic feature layer is at least partially covered by the adhesive spray coat” does not further limit the claim 1 limitation, as claim 1 recites “said adhesive spray coating that partially fills said ceramic feature 
Regarding claim 25, the limitation of “the adhesive spray coat overfills openings in the ceramic feature layer to about twice the thickness of the ceramic feature layer” contradicts and does not further limit the limitation of claim 1 “said adhesive spray coating that partially fills said ceramic feature layer such that said ceramic feature at least partially extends from said adhesive spray coat”, as the claim 1 feature clearly require the openings to be just partially fills. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Naik (US5080934) in view of Merrill (US6235370) and Subramanian (US20050214564) on claims 15-18 and 20 are withdrawn, because the claims have been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Naik (US5080934) in view of Merrill (US6235370) and Subramanian (US20050214564) and Halder (US20130243675) on claim 19 is withdrawn, because the claim has been amended. 
Claims 15-18, 20-21 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Naik (US5080934) in view of Bruce (US20030077477) and Subramanian (US20050214564). 

Naik does not explicitly teach a protective coating is applied to the substrate. However, Bruce teaches a method of forming a thermal barrier coating on the gas turbine engine components, such as turbine blade, that are subjected to the highest temperatures (paragraphs 0002 and 0008). Naik also teaches the forming an abradable 
Naik in view of Bruce do not explicitly teach to the feature layer is ceramic. However, Subramanian teaches a method of forming a thermal barrier coating (abstract). Subramanian teaches the honeycomb feature layer (paragraphs 0001, 0029) and formed of ceramic (paragraph 0023). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ceramic as the feature layer as suggested by Subramanian in the method of forming a thermal barrier system to a component as disclosed by Naik in view of Bruce because Subramanian teaches the ceramic layer provides improved thermal insulation properties when compared to the metal feature layer (paragraph 0023). 
Regarding claim 16, Naik teaches the feature layer is mechanically attached to the substrate prior to thermally spraying the adhesive spray coat (column 3 lines 11-21).
Regarding claim 17, Naik teaches the feature layer is brazed (temporarily tacked) to the protective coating prior to the thermally spraying the adhesive spray coat (Naik column 3 lines 11-21).
Regarding claim 18, Naik teaches the feature layer is a honeycomb structure with compartment walls (column 3 lines 3-10), thus, indicating the feature layer is pre-formed. 
Regarding claim 20, Naik teaches to at least partially filling the feature layer with the adhesive spray coat (column 3 lines 11-40, column 6 lines 30-46).

Regarding claim 24, Naik teaches the feature layer is at least partially covered by the adhesive spray coat (column 3 lines 11-40, column 6 lines 30-46). 
Regarding claim 25, Naik further teaches an addition ceramic composition is applied on the ceramic core layer 13, thus the combination of the additional composition and ceramic core layer 13 are considered to be the adhesive spray coat (column 3 lines 35-45). Naik teaches the addition ceramic composition layer 17 is applied as a thick layer which fills the surface voids between the outermost ceramic core layer portions and extends there above by a distance greater than 0.06inch (column 3 lines 54-61), which overlaps with the claimed range of about twice the thickness of the ceramic feature layer.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. In addition, Naik teaches the thickness of layer 17 is grinded down to a desired minimum thickness to form a completed wall structure with a smooth outer surface (column 3 lines 60-67), therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the thickness of the adhesive spray coat that overfills the ceramic feature in the process to provide enough thickness for the grinding to form the smooth final surface of the coating. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 26, Naik teaches the adhesive spray coating (ceramic core coating 13) because too thick of the layer would result in a brittle structure but the layer has to be thick enough to fill 80-90% of the honeycomb structure to form a uneven upper ceramic surface which has better bonding properties for the after applied coating (column 3 lines 30-45).  Therefore, it would have been within the skill of the ordinary artisan to adjust and optimized the thickness of the adhesive spray coat in the process to yield the desired properties of the resulting coating, including the non-brittle structure and uneven upper surface for the better bonding properties with the after applied coating (column 3 lines 30-45). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 27, Naik teaches the adhesive spray coat (ceramic core layer) is zirconium/yttrium oxides (column 6 lines 44-46) (comprises at least zirconia). 
 
Claims 19 and 22-23 is rejected under 35 U.S.C. 103 as being unpatentable over Naik (US5080934) in view of Bruce (US20030077477) and Subramanian (US20050214564) as applied to claims 15-18, 20-21 and 24-27 further in view of Halder (US20130243675).
Regarding claim 19, Naik in view of Bruce and Subramanian do not explicitly teach the ceramic feature layer is additively manufactured. However, Halder teaches a method of forming a reactor with a ceramic honeycomb structure (abstract). Halder 
Regarding claim 22, Halder teaches the ceramic honeycomb structure is formed by 3D printing (paragraph 0029), thus, the ceramic honeycomb structure (ceramic feature layer) is formed separate from the substrate. 
Regarding claim 23, Naik teaches the ceramic feature layer is retained via the mechanical interlocking with the honeycomb structure (lattice structure) of the ceramic feature layer (column 3 lines 3-10, column 6 lines 46-55).

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-20have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717